Case 1:20-cv-01271-JPH-DLP Document 38 Filed 07/17/20 Page 1 of 2 PageID #: 297




                      UNITED STATES DISTRICT COURT
                      SOUTHERN DISTRICT OF INDIANA
                         INDIANAPOLIS DIVISION

 BARBARA TULLY,                              )
 KATHARINE BLACK,                            )
 MARC BLACK,                                 )
 SHELLY BROWN,                               )
 DAVID CARTER,                               )
 REBECCA GAINES,                             )
 JANICE JOHNSON,                             )
 ELIZABETH KMIECIAK,                         )
 CHAQUITTA MCCLEARY,                         )
 KATHERINE PAOLACCI,                         )
 DAVID SLIVKA,                               )
 DOMINIC TUMMINELLO,                         )
 INDIANA VOTE BY MAIL, INC.,                 )
                                             )
                          Plaintiffs,        )
                                             )
                     v.                      )     No. 1:20-cv-01271-JPH-DLP
                                             )
 PAUL OKESON,                                )
 S. ANTHONY LONG,                            )
 SUZANNAH WILSON OVERHOLT,                   )
 ZACHARY E. KLUTZ,                           )
 CONNIE LAWSON,                              )
                                             )
                          Defendants.        )



                    MINUTE ENTRY FOR JULY 14, 2020
                      SETTLEMENT CONFERENCE
                HON. DORIS L. PRYOR, MAGISTRATE JUDGE

       The parties appeared in person and by counsel for a settlement conference on

 July 14, 2020. This matter is CONTINUED to July 22, 2020 at 9:00 a.m.

 (Eastern) by telephone. Counsel shall attend the status conference by calling the
Case 1:20-cv-01271-JPH-DLP Document 38 Filed 07/17/20 Page 2 of 2 PageID #: 298




 designated telephone number, to be provided by the Court via email generated by

 the Court’s ECF system.



       Date: 7/17/2020




 Distribution:

 All ECF-registered counsel of record via email
